—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered February 14, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty of criminal sale of a controlled substance in the third degree. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the police officers and the absence of drugs on his person when arrested were properly placed before the jury for their resolution (People v Mosley, 112 AD2d 812, 813-814, affd 67 NY2d 985), and, after considering the relative force of the conflicting testimony and the competing inferences that may be drawn therefrom, we find no reason to disturb the jury’s determination. Nor is the sentence exces*486sive, the instant conviction being defendant’s third drug-related offense within a two-year period and his second while on probation (see, People v Sierra, 173 AD2d 383, 384, lv denied 78 NY2d 974). Concur—Carro, J. P., Ellerin, Rubin and Nardelli, JJ.